Citation Nr: 1022985	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-41 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of brain 
hemorrhage (brain disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from June 1946 to June 
1949.  He is a non-combat veteran with World War II era and 
peacetime era service.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2009 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2010, the appellant testified before the undersigned 
Veteran's Law Judge (VLJ).  A copy of the transcript is 
associated with the claims folder

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for residuals of brain 
hemorrhage.  Sworn testimony reflects a history of extensive 
testing for brain abnormality in service and complaints of 
residuals since service.  His residuals were reported as a 
high temper, pains in the head or headache, and occasional 
slight dizziness.  He denied any medical treatment and 
indicated that he self-treated his pains with over-the-
counter medication, typically aspirin.  The appellant 
indicated that he worked as a high school teacher of 12th 
grade physics and algebra after service.  The appellant's 
representative requested a VA examination to determine 
whether the appellant has residual disability associated with 
his in-service head injury and subsequent brain hemorrhage.

Service treatment records dated August and September 1948 
reflect that the appellant was hospitalized for evaluation of 
severe headaches.  By history, he had no knowledge of severe 
blow to his head, but he reported that his head was bumped on 
a steel deck of boat while wrestling on ship in July 1948.  
The headache was described as constant, dull, and localized 
without radiation.  Neurological examination was negative.  
Physical examination was normal.  Testing was performed.  X-
ray revealed no abnormality, but hemangioma, right parietal 
area, was suggested by the findings and observation was 
indicated.  EEG was normal.  Working diagnoses were subdural 
hematoma, occipital, or post concussion headache, or anxiety 
neurosis.  A consultation resulted in a diagnosis of 
hyperventilation syndrome with headache a result of that and 
a recommendation that the appellant be returned to duty.  A 
September 1948 final diagnosis reflects anxiety state, mild, 
manifested by headache.  Condition on discharge was described 
as improved.

Report of service separation examination dated June 1949 
reflects no significant abnormalities on clinical evaluation.  
The examiner noted that the appellant was treated for 
headaches in 1948 without recurrence.

In an October 1949 statement, the appellant reported "head 
injury and nervous condition" related to service.  He stated 
that date of onset was May 1948.

Report of VA examination dated October 1949 reflects that the 
appellant, a college student, had ear and thumb complaints.  
No headache or other head complaints are shown.  On review of 
the nervous system, the examiner indicated that the appellant 
was adjusting well post-service but that his pre-medicine 
studies were difficult for him to manage, and that he was 
tense and on-edge.  No neurological abnormality was found.  
Clinical evaluation showed good memory and average 
intelligence.  The appellant was well oriented.  The 
diagnoses included psychoneurosis anxiety state, mild.  

Report of VA examination dated September 1955 reflects that 
the appellant, a high school teacher, had thumb complaints.  
No headache or other head complaints are shown.



VA's Duty to Assist:  VA Examination Required

On review of the evidence, the Board finds that remand for VA 
examination is warranted.  In general, VA's duty to assist 
includes providing an adequate examination when such an 
examination is indicated.  Stefl v. Nicholson, 21 Vet.App. 
120, 123 (2007).  See 38. U.S.C.A. § 5103A(d)(1).

In this case, a VA examination is indicated because there is 
competent evidence of an in-service injury and competent lay 
evidence of recurrent symptoms of disability since service, 
but insufficient medical evidence to make a decision.  See 
38 U.S.C.A. 5103A(d)(2); see also  McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the Veteran's service); Duenas v. Principi, 
18 Vet. App. 512 (2004) (The Court held that an examination 
must be conducted where the record before the Secretary 
(1) contains competent evidence that the Veteran has 
persistent or recurrent symptoms of disease and (2) indicates 
that those symptoms may be associated with his active 
military service)..  The Board notes that the appellant is 
competent to report head pain or headache.  See Layno v. 
Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 
8 Vet.App. 398, 405 (1995).  Therefore, VA has a duty to 
provide a VA examination.

VA examination should address whether the appellant has 
residual brain disability or brain disorder associated with 
his in-service head injury.  The examiner should further 
clarify for the record whether the appellant had brain 
hemorrhage in service and, if yes, whether he has residual 
brain disability associated with this event.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.   The appellant should be scheduled 
for a VA examination to determine whether 
the appellant has residual brain 
disability or any brain disorder 
associated with his in-service head 
injury.  The examiner should further 
clarify for the record whether the 
appellant had brain hemorrhage in service 
and, if yes, whether he has residual 
brain disability associated with this 
event.  A complete rationale for all 
opinions is required.  The claims folder 
should be available for review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



